ASSUMPSIT by Martin Thayer, assignee of Isaac Fisher, against Joseph Baird on an instrument of writing as follows, which was assigned by Fisher to the plaintiff: “ Rec’d May, 1840, of W. B. Tapscott one carriage to sell, and pay the amount over to Isaac Fisher when collected, which carriage I have sold on time, and did agree to pay the amount of said carriage (one hundred and forty-five dollars) as above stated to Isaac Fisher by the express order of the above-named Tapscott. Joseph Baird’.” Held, that the instrument contained no promise on which an action would lie. Ephraims et al. v. Murdock, 1 Blackf. 10.